NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3128-18T2

DAVID COLLINS,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
__________________________

                   Submitted July 28, 2020 – Decided August 5, 2020

                   Before Judges Sumners and Mayer.

                   On appeal from the New Jersey State Parole Board.

                   David Collins, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Christopher Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      David Collins appeals the February 27, 2019 final agency decision of the

New Jersey State Parole Board (Board) denying him parole and imposing a

twenty-month Future Eligibility Term (FET). We affirm.

      On December 15, 2016, Collins pled guilty to second-degree endangering

the welfare of a child by storing or maintaining an item depicting child

pornography. On November 3, 2017, he was sentenced to a five-year prison

term. However, on April 5, 2018, his sentence was amended to remove his

sentence to the Adult Diagnostic Treatment Center (Avenel).

      On December 31, 2018, Collins became eligible for parole for the first

time. At his August 30, 2018 hearing, the parole officer referred the matter to a

two-member Board panel.

      Collins was denied parole by the two-member panel on October 1, 2018.

In determining there was a reasonable likelihood Collins would violate

conditions of his parole if released, the panel cited: the facts and circumstances

of the offense; prior offense record; prior incarceration did not deter criminal

behavior; insufficient problem resolution, particularly noting, a lack of insight

into criminal behavior, gambling problem not sufficiently addressed, and very

weak post-release plan given he would have no responsibility while receiving

SSI disability; and risk assessment evaluation. The panel also acknowledged


                                                                          A-3128-18T2
                                        2
mitigating factors: minimal offense record; participation in institutional

programs; and favorable institutional adjustment.       In addition, the panel

established a twenty-month FET.

      On February 6, 2019, while Collins' appeal to the full Board was pending,

the two-member panel administratively amended its October 1, 2018 decision to

add the mitigating factors of: infraction free; and attempt made to enroll and

participate in programs but not admitted. The panel noted these factors "were

in the record at the time [Collins'] case was assessed and . . . were relied upon

by the [panel] in rendering the decision to deny [him] parole." Also, while his

appeal was pending, Collins was granted minimum custody status.

      On February 27, 2019, the full Board issued its decision affirming the

panel's decision denying Collins' parole and imposing a twenty-month FET.

      Before us, Collins argues:

            POINT I

            THE [NEW JERSEY] PAROLE BOARD DID NOT
            ADHERE TO N.J.S.A. 30:4-123.53, REQUIRING
            THEY SHOW THE APPELLANT DID NOT
            COOPERATE IN HIS OWN REHABILITATION, OR
            IS LIKELY TO VIOLATE CONDITIONS OF
            PAROLE IF RELEASED.




                                                                         A-3128-18T2
                                       3
            POINT II

            THE REVIEWING PANEL FAILED TO CONSIDER
            MATERIAL FACTS DURING THE OCTOBER 1,
            2018     INTERVIEW,    REQUIRING     A
            "CLARIFICATION" ON FEBRUARY 6, 2019,
            WHEREBY MORE MITIGATING FACTORS WERE
            FOUND.

            POINT III

            THE APPELLANT IS MEDICALLY DISABLED;
            THEREFORE THE PANEL'S REASON FOR DENIAL
            THAT HE WOULD SPEND HIS DAYS ON SSI IS
            INCONSISTENT WITH THE FACT THAT DUE TO
            MEDICAL    DISABLITY,   THAT   IS   THE
            APPELLANT'S ONLY CURRENT OPTION.

      In reviewing a final decision of the Board, we consider: (1) whether the

Board's action is consistent with the applicable law; (2) whether there is

substantial credible evidence in the record as a whole to support its findings;

and (3) whether in applying the law to the facts, the Board erroneously reached

a conclusion that could not have been reasonably made based on the re levant

facts. Trantino v. N.J. State Parole Bd., 154 N.J. 19, 24 (1998). The Board's

decision to grant or deny parole turns on whether "there is a substantial

likelihood . . . the inmate will commit" another crime if released. Williams v.

N.J. State Parole Bd., 336 N.J. Super. 1, 7 (App. Div. 2000). The Board must

consider the factors enumerated in N.J.A.C. 10A:71-3.11(b)(1)-(23) in making


                                                                       A-3128-18T2
                                      4
its decision. The Board, however, is not required to consider each and every

factor; rather, it should consider those applicable to each case. McGowan v.

N.J. State Parole Bd., 347 N.J. Super. 544, 561 (App. Div. 2002). The Board

can consider an inmate's lack of insight into what led him to commit an offense.

Id. at 558-59. An inmate who is denied parole and is serving a "sentence of least

four but less than eight years . . . shall serve 20 additional months." N.J.A.C.

10A:71-3.21(a)(3).

      We have considered Collins' contentions and conclude they are without

sufficient merit to warrant discussion in this opinion, Rule 2:11-3(e)(1)(E), and

we affirm substantially for the reasons expressed by the Board in its cogent

decision. We add the following remarks.

      The Board's action is consistent with the applicable law, there is

substantial credible evidence in the record to support its findings, and its

conclusions address the relevant facts and arguments raised by Collins. The

Board's findings, which we need not repeat here, demonstrate a sound basis for

denying Collins' parole. We are likewise satisfied the presumptive twenty-

month FET imposed by the Board is supported by the record and is neither

arbitrary nor capricious. In sum, on this record, we have no reason to second-




                                                                         A-3128-18T2
                                       5
guess the Board's findings or conclusions and thus defer to its expertise in these

matters.

      Affirmed.




                                                                          A-3128-18T2
                                        6